Citation Nr: 0109836	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.  During the course 
of this appeal, the veteran's claims folder was transferred 
to the RO in Philadelphia, Pennsylvania.


REMAND

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (2000).  

In March 1999, the VR&C Division of the Pittsburgh RO denied 
the veteran's claim for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, because at 
that time, service connection had not been established for 
any disabilities, at a rate of 20 percent or otherwise.  
However, during the course of this appeal, specifically by an 
October 2000 decision of the Philadelphia RO, service 
connection for major depression was established, and a 30 
percent evaluation was assigned for this disorder.  However, 
no further action has been taken on the claim of entitlement 
to vocational rehabilitation training under the provisions of 
Chapter 31.  

Prior to appellate review of this claim, the VR&C Division 
must make a determination as to whether the veteran is in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (2000).  

Further, the Board points out that that Congress recently 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to clarify VA's duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, and certain notification 
requirements when requested information has not been 
received.  A claim may be decided without providing 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107A).

As such, the RO should undertake any development/notification 
action deemed warranted by the record while the matter is in 
remand status.

This matter is therefore REMANDED to the RO for the following 
action:


1.  The RO (and/or the VR&C Division of 
the RO) must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  After completion of any development 
deemed warranted by the record the VR&C 
Division should readjudicate the 
veteran's claim of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code, in light of the 
October 2000 RO decision which 
established service connection for major 
depression.  If the benefits sought by 
the veteran continue to be denied, he and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




